Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 16-35 are pending. The specie election in the office action mailed 05/20/2021 is withdrawn. Accordingly, claims 16-35 are under examination in their entirety.

Withdrawn rejections
Applicant's amendments and arguments filed 06/22/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 112(b) rejection of claims 16-35 in the non-final mailed 02/08/2022, has been overcome by the amendments to claim 16.
The 103(a) rejection of claims 16-35 over ‘043 (USPGPub 2019/0323043, which claims benefit to US provisional application 62/439,354 filed 12-2016) and ‘846 (USPGPub 2016/0052846, 02-2016), in the non-final mailed 08/02/2021 is withdrawn. This rejection was overcome by the 102(b)(2)(C) exception. See applicant’s arguments filed 06/22/2022 page 8.
Both double patenting rejections utilizing US Patent 11,352,651 (US Application 16/473,805) are withdrawn. Applicant filed a terminal disclaimer on 06/22/2022.

Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is ‘694 (WO2015/095,694, Published 06-2015, cited in the IDS filed 09/10/2020).
694 teach the following (claim 1).

    PNG
    media_image1.png
    564
    1004
    media_image1.png
    Greyscale

	694 teach removal of water from 1% to 50% by weight of water present in the composition (par. 89).
	However, 694 does not teach a total dry matter of the suspension to be 20 to 60 wt%, nor the hydrodynamic residence time of 2 to 36 hours.
It would not have been obvious to modify the prior art to arrive at the current invention. There being no motivation to do so.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628